DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 12/03/2020, with respect to office action dated 9/29/2020 have been fully considered and are persuasive.  The rejections of 9/29/2020 have been withdrawn. 

Reason for Allowance
Claims 1, 3-23 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a temperature sensor for sensing changes in temperature up to a predetermined temperature, comprising: a micro structured optical fiber, the microstructured optical fiber including a plurality of longitudinal channels extending along the microstructured optical fiber between a core region and an outer cladding portion of the microstructured optical fiber: and  a fiber Bragg grating formed in the microstructured optical fiber by generating a periodic modulation in the refractive index along the core region of the microstructured optical fiber, wherein the periodic modulation in the refractive index along the core region is comprises ablated defects, the ablated defects comprising a series of cavities where material has been physically removed from an outer surface portion along the core region of the microstructured optical fiber, wherein the fiber Bragg grating is operable to produce band reflection at a reflection wavelength that varies in accordance with changes in temperature at the core region of the optical fiber.
The closest reasonable prior art reference is Phan Huy et al. (7,276,277) teaches a fiber optic sensor with plurality of channels adjacent to the cores and brag gratings along the core of the fiber. However, Phan does not teach the fiber brag grating formed on the fiber by generating periodic modulation in the refractive index wherein the periodic modulation in the refractive index along the core 
The secondary reference, Panak (8588267), teaches a fiber brag grating sensor with a resonance cavity.  However, Panak does not teach the fiber brag grating formed on the fiber by generating periodic modulation in the refractive index wherein the periodic modulation in the refractive index along the core region is comprises ablated defects, the ablated defects comprising a series of cavities where material has been physically removed from an outer surface portion along the core region of the microstructured optical fiber, wherein the fiber Bragg grating is operable to produce band reflection at a reflection wavelength that varies in accordance with changes in temperature at the core region of the optical fiber.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, the fiber brag grating formed on the fiber by generating periodic modulation in the refractive index wherein the periodic modulation in the refractive index along the core region is comprises ablated defects, the ablated defects comprising a series of cavities where material has been physically removed from an outer surface portion along the core region of the microstructured optical fiber, wherein the fiber Bragg grating is operable to produce band reflection at a reflection wavelength that varies in accordance with changes in temperature at the core region of the optical fiber.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855